PER CURIAM
Petitioner is serving sentences for his convictions of forgery I, ORS 165.013, assault II, ORS 163.175, and burglary II. ORS 164.215. At his prison term hearing, the Parole Board established a history/risk score of 2, a crime severity rating of 4 and a matrix range of 32 to 44 months. It found one mitigating and six aggravating factors, applied one standard variation for mitigation and ordered that the prison term be set at 28 months, four months below the matrix range.
On judicial review, we consider only petitioner’s contention that the Board erred in setting his prison term at 28 months when its order stated that it applied one standard variation for mitigation. It is agreed that, if the Board had applied one standard variation, which is six months, his prison term would have been set at 26 months. We cannot tell whether the Board misspoke itself or whether its arithmetic was wrong. Accordingly, we remand for reconsideration.
Reversed and remanded for reconsideration.